EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Eisenberg on 1/28/2021.

The application has been amended as follows: 
	Claim 1, line 9: after “unit is mm/min2” insert --, and characterized in that the maximum horizontal acceleration velocity subject to constraints of a maximum allowable air gap between a narrow mold wall and a casting billet shell of a continuous casting mold αη is shown in formula (2):             
                
                    
                        α
                    
                    
                        η
                    
                
                ≤
                
                    
                        4
                        
                            
                                η
                            
                            
                                m
                                a
                                x
                            
                        
                        
                            
                                U
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                L
                            
                            
                                2
                            
                        
                    
                
            
         (2), in formula (2), ηmax is a maximum allowable air gap between a narrow mold wall and a casting billet shell of a continuous casting mold, and the unit is mm; Uc is a casting speed, and the unit is mm/min; L is an effective height of a continuous casting mold, and the unit is mm, and characterized in that the maximum horizontal acceleration velocity subject to constraint of shell strength ac is shown in formula (3):             
                
                    
                        α
                    
                    
                        ε
                    
                
                ≤
                
                    
                        2
                        W
                        
                            
                                
                                    
                                        
                                            
                                                ε
                                            
                                            ˙
                                        
                                    
                                    
                                        0
                                    
                                
                                
                                    
                                        U
                                    
                                    
                                        c
                                    
                                
                            
                            
                                 
                            
                            
                                 
                            
                        
                    
                    
                        L
                    
                
            
         2where, W is half of a width of a casting billet, and the unit is mm;             
                
                    
                        
                            
                                ε
                            
                            ˙
                        
                    
                    
                        0
                    
                
            
        is a critical strain rate of the casting billet, and the unit is min-1; Uc is a casting speed, and the unit is mm/min; L is an effective height of a continuous casting mold, and the unit is mm--.
	Claim 5, line 1: after “to claim” delete “3” and insert --1--.
	Claim 6, line 1: after “to claim” delete “4” and insert --1--.

	Claim 8, line 1: after “to claim” delete “3” and insert --1--.
	Claim 9, line 1: after “to claim” delete “3” and insert --1--.
	Claim 11, line 1: after “to claim” delete “4” and insert --1--.
	Claims 3 and 4: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach boundary conditions of a maximum horizontal acceleration velocity subject to constraints of a maximum allowable air gap between a narrow mold and a casting billet shell and a maximum horizontal acceleration velocity subject to constraints of a shell strength; in combination with other claimed elements as set forth in claim 1.

	The closest prior art is Tsutsumi et al. (US 4,660,617, hereinafter Tsutsumi). Tsutsumi teaches a method of changing width of a continuous casting mold. Tsutsumi teaches that a horizontal acceleration velocity is limited by an air gap or a shell strength (C21).
	However, Tsutsumi fails to teach how the horizontal acceleration velocity is calculated based on an air gap or a shell strength.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/28/2021